Citation Nr: 0903800	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  01-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In June 2003, the Board ordered further development of the 
case by its Evidence Development Unit (EDU).  As a result of 
a decision by the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) which 
invalidated portions of the Board's regulations which 
authorized the Board to review new evidence without RO 
initial review, the Board remanded this case in September 
2003 to accomplish the evidentiary development ordered by the 
Board.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

The Board notes that the RO has separately addressed an issue 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD), issuing the veteran an SOC in 
November 2008 after receiving a timely filed NOD with its 
August 2008 denial of the claim.  To date, the veteran has 
not perfected an appeal to this issue.

A claim for PTSD involves a separate and distinct claim from 
the claim for an acquired psychiatric disorder currently on 
appeal before the Board.  Notably, complaints, findings, and 
diagnosis of a psychiatric disorder in service or shortly 
thereafter, although relevant to claims for psychiatric 
disorders generally, are not necessarily relevant to a claim 
for service connection for PTSD, the manifestations of which 
are often delayed for some time after the experience of a 
stressor.  38 C.F.R. § 3.303(d).  Moreover, specific 
regulatory requirements must be met to establish service 
connection for PTSD.  38 C.F.R. § 3.304(f).

Thus, the Board will limit its decision to the claim of 
service connection for an acquired psychiatric disorder 
currently on appeal.


FINDINGS OF FACT

1.  The preponderance of the lay and medical evidence 
demonstrates that the veteran's currently diagnosed 
psychiatric disorders were not manifest in service, that a 
psychosis was not manifest to a compensable degree within one 
year from service, and that the currently diagnosed 
psychiatric disorders first manifested many years after 
service are not shown to have a nexus to service.

2.  The veteran's diagnosed personality disorders are not 
recognized as disabilities under the law for VA compensation 
purposes.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include psychosis, is not established.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service-connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases, including psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

A personality disorder, which is not considered a disease or 
injury within the meaning of VA laws and regulations, is not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The veteran's alleges the onset of an acquired psychiatric 
disorder in service.  He has advanced many different versions 
of events in service, to include in-service hospitalization 
for psychiatric symptoms after enemy ambush on his vehicle 
caused a head concussion and back injury.  He reports that he 
was unconscious for 3-days following the injury.  The veteran 
has also referred having received in service treatment for 
psychiatric symptoms "at least 500 or 600 times," and 
having been hospitalized for alcohol abuse.  At an RO hearing 
in July 2000, the veteran testified to monthly psychiatric 
visitations during service.

The veteran's service treatment records (STRs) reflect no 
treatment for an acquired psychiatric disorder, head 
concussion or back injury incurred as a result of an enemy 
ambush.  He has not been awarded the Purple Heart.  Rather, 
the veteran was first treatment for a low back strain at Fort 
Polk, Louisiana in February 1972, and had additional 
treatments throughout his service.

On the October 1974 separation examination, the veteran 
denied a history of head injury, loss of memory or amnesia.  
He further denied a history of treatment for a mental 
condition.  He did endorse symptoms such as frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort.  The veteran's examination indicated a normal 
psychiatric status.

Overall, the veteran's STRs provide strong evidence against 
his claim, failing to show treatment or diagnosis of a 
chronic acquired psychiatric disorder during service or 
evidence of a claimed head injury, undermining the veteran's 
creditability.  However, the veteran's report of symptoms 
sleep difficulty, depression, excessive worry and nervous 
trouble provide some limited evidence in support of the 
claim.

On his initial VA examination in June 1975, the veteran 
alleged injuring his back while stationed in Vietnam in June 
1972, and also suffering from depression, nervousness, 
headaches and dizziness.  On examination, the veteran 
described being instructed how to relax in service to control 
his nervousness.  He did not describe any other psychiatric 
treatment, head injury, being wounded in action or in-service 
hospitalization for psychiatric symptoms.  He denied a drug 
history.  The examiner diagnosed a passive-aggressive 
personality disorder with resultant anxiety.

Overall, the June 1975 VA examination report provides strong 
evidence against the claim, diagnosing a personality disorder 
with resultant anxiety which is not subject to service 
connection.  As noted above, a personality disorder, which is 
not considered a disease or injury within the meaning of VA 
laws and regulations, is not subject to service connection.  
38 C.F.R. §§ 3.303(c), 4.9.  Importantly, the examiner did 
not diagnose an acquired psychiatric disorder, and a 
psychosis was not manifest to a compensable degree.

As there is no evidence that a psychosis was manifest to a 
compensable degree within one year from separation from 
service, the presumptive provisions of 38 C.F.R. §§ 3.307 and 
3.309 do not apply.

The post-service medical records first document a diagnosis 
of dysthymic disorder at the VA Day Hospital in June 1981, 
almost 7 years after the veteran's separation from service.  
Subsequent diagnoses include character disorder (sociopath), 
alcohol abuse, atypical affective disorder, mixed personality 
disorder with anti-social and paranoid features, bipolar 
disorder, depression, major depressive disorder, paranoid-
type schizophrenia, "past traumatic stress," polysubstance 
abuse, PTSD due to military trauma, adjustment disorder with 
mixed disturbance of emotions and conduct, psychosis not 
otherwise specified (NOS), mood disorder NOS, and depressed-
type schizophrenic disorder.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

Importantly, none of the above-mentioned evidence contains 
any competent medical opinion suggesting a link between the 
veteran's variously diagnosed acquired psychiatric disorders 
(other than PTSD) and active service.  The lack of such 
evidence provides further evidence against the claim.

Moreover, the veteran was provided VA examination with 
benefit of review of his claims folder in April 2008.  This 
examiner opined that the veteran's psychiatric disorders were 
not caused by or a result of military service, providing 
strong evidence against this claim.

In light of the above, the only evidence tending to support 
the veteran's claim consists of his various statements and 
allegations regarding his history of psychiatric symptoms and 
treatment.  As such, the Board must carefully scrutinize the 
credibility and weight to assign to these statements.  The 
Court has held that it is appropriate for the Board to look 
to the Federal Rules of Evidence in evaluating the probative 
value to assign for pieces of evidence.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997).

The Board finds as instructive the veteran's statements to 
the military examiner on his October 1974 separation 
examination at which time he denied a history of treatment 
for a mental condition as well as a head injury.  The Board 
also finds as instructive the veteran's statements to a VA 
examiner in June 1975, wherein he did not report a head 
injury with loss of consciousness or extensive in-service 
treatment for psychiatric symptoms.  These statements are 
consistent with the overall evidentiary record.

The Board also finds that such statements bear the indicia of 
reliability as being made in the context of seeking an 
appropriate diagnosis to his claimed symptoms.  See LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).

On the other hand, the veteran's current allegations of 
hospitalized psychiatric treatment in service with "at least 
500 or 600" clinical visitations during service is 
completely contradictory to his separation examination 
statements, and are clearly not corroborated by the STRs.  
Quite simply, these allegations are not credible.

The Board finds further statements from the veteran which 
undermine his overall credibility with the Board.  At various 
times, the veteran has explicitly denied and admitted drug 
usage during service, demonstrating unreliability to his 
statements.  He has a history of incarceration due to 
forgery, which evidences a capacity for false statements.  
See VA discharge summary dated June 1994.  Furthermore, he 
has alleged that military officials placed drugs in his 
drinks during service to prevent his promotion, which 
evidences an additional element of unreliability to his 
statements.  The Board further observes that VA clinicians 
have commented that the veteran is a very poor historian.  
See VA clinical record dated August 2001.

In the absence of the award of a Purple Heart or other 
evidence indicative of combat exposure or combat injury, the 
Board finds no basis to apply the relaxed evidentiary 
principles of 38 U.S.C.A. § 1154(b) on the veteran's behalf.  
In any event, these provisions serve to reduce the 
evidentiary burden for combat veterans with respect to the 
submission of evidence of incurrence or aggravation of an 
injury or disease in service, but do not obviate the ultimate 
burden of establishing a nexus between such incurrence or 
aggravation to a current disability.  Clyburn v. West, 12 
Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 
305 (1998); Arms v. West, 12 Vet. App. 188, 194 (1999).

In evaluating all of the evidence in the context of the 
record, the Board finds that the veteran's allegations of in-
service psychiatric treatment to be untrustworthy and 
entitled to no probative value.  To the extent that any 
probative value can be assigned, such value is overwhelmingly 
outweighed by his statements upon separation in October 1974 
and to the VA examiner in June 1875.  These latter statements 
are more trustworthy and consistent with the overall 
evidentiary record, providing highly probative evidence 
against this claim.

In addition, the Board must find that the veteran's 
statements, overall, provide evidence against his own claim, 
indicating that the veteran's recollection of events are not 
correct, even as compared only to his own prior statements to 
the VA.  

The veteran has offered his personal opinions that his 
acquired psychiatric disorders are related to service.  
However, he is a lay person, not trained in medicine or 
psychiatry, and as such is not competent to offer an opinion 
on matters requiring medical expertise.  Accordingly, his 
assertion as to etiology of his acquired psychiatric 
disorders is no competent evidence required to establish 
service connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107(b).  That is, based 
upon the entire evidentiary record, the Board finds that the 
most credible lay and medical evidence in this case 
demonstrates that the veteran's currently diagnosed 
psychiatric disorders were not manifest in service, that a 
psychosis was not manifest to a compensable degree within one 
year from service, and that his currently diagnosed 
psychiatric disorders first manifested many years after 
service are not shown to have a nexus to service.  As 
indicated above, his variously diagnosed personality 
disorders are not subject to service connection.  The 
evidence is not so evenly balanced as to require resolution 
of doubt in the veteran's favor.  Ortiz v. Principi, 274 F. 
3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does 
not apply when preponderance of evidence is against claim).  
The appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

An RO letter dated April 2001 advised the veteran of the 
types of evidence and/or information deemed necessary to 
substantiate his claim as well as the relative duties upon 
himself and VA in developing his claim.  RO letter in 
November 2004 and January 2005 further advised the veteran to 
submit any evidence in his possession relevant to his claim.  
With the exception of providing notice of the downstream 
issues of establishing an initial rating and effective date 
of award, these letters substantially complied with the VCAA 
notice content requirements.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Any timing defects were cured with 
readjudication of the claim in the November 2008 supplemental 
statement of the case (SSOC).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  As 
the claim remains denied, the downstream issues of assigning 
a disability rating and effective date of award are not 
implicated.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the RO has secured the veteran's STRs, and made 
extensive attempts to locate all of the veteran's VA clinical 
records from multiple facilities.  The RO has also obtained 
medical and legal documents pertaining to a disability claim 
before the Social Security Administration.  There are no 
outstanding requests to obtain any additional VA clinical 
records, or private medical records for which the veteran has 
both identified and authorized VA to obtain on his behalf.

The veteran was also afforded a VA examination, and opinion 
as to the etiology of his acquired psychiatric disorders was 
obtained based upon review of the claims folder.  In light of 
multiple new psychiatric diagnoses of record since a final RO 
decision in 1983, the Board has reviewed the claim on the 
merits.  See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disorder is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


